Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04052 Legg Mason Partners Money Market Trust (Exact name of registrant as specified in charter) 125 Broad Street, New York, NY 10004 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 300 First Stamford Place Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-451-2010 Date of fiscal year end: August 31 Date of reporting period: May 31, 2007 ITEM 1. SCHEDULE OF INVESTMENTS LEGG MASON PARTNERS MONEY MARKET TRUST CITI NEW YORK TAX FREE RESERVES FORM N-Q MAY 31, 2007 Citi New York Tax Free Reserves Schedule of Investments (unaudited) May 31, 2007 Face Amount Rating Security Value SHORT-TERM INVESTMENTS  99.6% Education  7.0% NR Connetquot Central School District of Islip, TAN, 4.375% due 6/27/07 $ 9,004,952 MIG1(a) Lindenhurst, NY, Union Free School District, TAN, 4.500% due 6/28/07 VMIG1(a) Monroe County, NY, Industrial Development Agency, Civic Facility Revenue, Monroe Community College, Series A, LOC-JPMorganChase, 3.740%, 6/7/07 (b) New York State Dormitory Authority: Revenue: A-1+ Columbia University, MSTC, SGA 132, PART, LIQ-Societe Generale, 3.830%, 6/6/07 (b) Cornell University: A-1+ Series A, SPA-JPMorganChase, 3.720%, 6/7/07 (b) Series B, SPA-JPMorganChase: A-1+ 3.830%, 6/1/07 (b) A-1+ 3.720%, 6/7/07 (b) A-1+ Court
